Title: To John Adams from Samuel Allyne Otis, 16 December 1801
From: Otis, Samuel Allyne
To: Adams, John



Sir
Washing Decr 16th 1801

Enclosed is a letter from Mrs Otis who with her family are at board at Mr Stilles our old quarters.
Congress have as you see commenced their Session and the daily papers give you a view of their business. I expectd opposition to my continuance in office but was agreeably disappointed. Not a word was said nor do I think any injury was wished except amongst the Hamiltonians, you recollect King Ellsworth & the set who originally opposed me. And I think there is some of the same unfriendly influence discoverable—Not amongst the Repubs—for having a strong majority they could at any moment have turned me out. They can now—But it would have disgraced any party. I have done my duty punctually, unremittedly & for a paltry compensation—which but for advanced age and misfortunes I should dispise. I always thot myself degraded by the appointment and but that I supposed it a stepping stone to something better would never have been an object of solicitude. My time of life now and other circumstances, preclude any higher views, and I therefore avail myself of the office as a meer item of subsistence.
The Session hath commenced in quite a Republican style. No speech no reply, no company days, no formal dinners, & alas! no drawing rooms—How our new King is to get along liable all hours of the day to be interrupted in his business time will shew. But I think some of the practices of the old school would have been more for his convenience, and certainly more agreeable to his masters the sovereign people.
The principal business of the Session you see deliniated in the message. The judiciary will be new moddled infallably. Abolition of taxes, augmentation of navy &c. But I have masters too, and pretty imperious ones & I must obey their call after presenting my best respects to your lady & assurances of being with perfect esteem / your most humble Sevt
Sam A Otis